     Case 2:20-cv-02277-KJM-CKD Document 47 Filed 04/15/21 Page 1 of 4


 1   Michael Tenenbaum, Esq. (Cal. Bar. No. 186850)
     THE OFFICE OF MICHAEL TENENBAUM, ESQ.
 2   1431 Ocean Ave., Ste. 400
 3   Santa Monica, CA 90401-2136
     Tel    (424) 246-8685
 4   Fax    (424) 203-4285
     mt@post.harvard.edu
 5
     Counsel for Plaintiff Interlink Products International, Inc.
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10    INTERLINK PRODUCTS                                   No. 2:20-CV-02277-KJM-CKD
11    INTERNATIONAL, INC., a New Jersey
      corporation,                                         STIPULATION AND ORDER RE
12                      Plaintiff,                         CONSOLIDATION OF CASES AND
             v.                                            FILING OF FIRST AMENDED
13    DREW BOHAN, in his official capacity as              COMPLAINT
      Executive Director of the California
14
      Energy Commission; and
15    MELISSA RAE KING, in her official
16    capacity as Assistant Executive Director of
      the California Energy Commission,
17                       Defendants.
18
      INTERLINK PRODUCTS                                   No. 2:20-CV-02283-KJM-CKD
19    INTERNATIONAL, INC., a New Jersey
      corporation,
20
                        Plaintiff,
21            v.
      XAVIER BECERRA, in his official capa-
22    city as Attorney General of California; and
23    DREW BOHAN, in his official capacity as
      Executive Director of the California
24    Energy Commission; and
25    MELISSA RAE KING, in her official
      capacity as Assistant Executive Director of
26    the California Energy Commission,
27                       Defendants.

28
                                                          1
                               Stipulation and Order re Consolidation of Cases and Filing of First Amended Complaint
     Case 2:20-cv-02277-KJM-CKD Document 47 Filed 04/15/21 Page 2 of 4


 1          Plaintiff Interlink Products International, Inc. (“Interlink”), and Defendants Xavier
 2   Becerra,1 Drew Bohan, and Melissa Rae King (“Defendants”), stipulate as follows:
 3          WHEREAS, on June 23, 2020, Interlink commenced an action against Wade Crowfoot,
 4   Drew Bohan, Melissa Rae King, and Lea Haro, in their capacities as California government
 5   officials, in the United States District Court for the District of New Jersey (the “New Jersey
 6   district court”), which action bore case number 2:20-cv-07654-ES-MAH (the “First Action”);
 7          WHEREAS on August 14, 2020, Interlink commenced a second action against Defendants
 8   Xavier Becerra, Drew Bohan, and Melissa Rae King, in their capacities as California government
 9   officials, in the New Jersey district court, which action bore case number 2:20-cv-10566-ES-
10   MAH (the “Second Action”);
11          WHEREAS on September 8, 2020, the New Jersey district court entered an order on the
12   parties’ stipulation that, inter alia, the Second Action be consolidated into the First Action for all
13   purposes and that Interlink’s claims against Defendants Wade Crowfoot and Lea Haro be
14   dismissed without prejudice (Dkt. 13 [the “September 8 Order”]);
15          WHEREAS, on September 8, 2020, an entry on the docket in the Second Action indicated
16   that that case was terminated per the September 8 Order;
17          WHEREAS, on September 11, 2020, the New Jersey district court held a video/telephone
18   conference and issued a minute order reflecting that the “controlling complaint is located in” the
19   Second Action (Dkt.15);
20          WHEREAS, in spite of the September 8 Order and the docket entry from that day in the
21   Second Action, the docket in the Second Action continued to reflect filings in that case;
22          WHEREAS, on November 16, 2020, the New Jersey district court ordered both the First
23   Action and the Second Action transferred to this Court (Dkt. 29);
24          WHEREAS, at the time of transfer, notwithstanding the consolidation order in the New
25   Jersey district court, the First Action was given case number 2:20-cv-02277-KJM-CKD and
26   assigned to the Hon. Kimberly J. Mueller, and the Second Action was given case number 2:20-
27
     1
            Robert Bonta has been nominated to succeed Xavier Becerra as Attorney General and will
28   be substituted upon confirmation. Fed. R. Civ. P. 25(d).
                                                      2
                               Stipulation and Order re Consolidation of Cases and Filing of First Amended Complaint
     Case 2:20-cv-02277-KJM-CKD Document 47 Filed 04/15/21 Page 3 of 4


 1   cv-02283-WBS-DB and assigned to the Hon. William B. Shubb;
 2             WHEREAS, on November 25, 2020, the defendants in the First Action and Second Action
 3   filed a Notice of Related Cases in each of those actions (Dkt. 35), and on December 10, 2020, this
 4   Court entered a Related Case Order that reassigned the Second Action from Judge Shubb to this
 5   Court (Dkt. 36);
 6             WHEREAS the parties in both the First Action and the Second Action believe the cases
 7   should remain consolidated under case number 2:20-cv-02277-KJM-CKD (i.e., the case number
 8   of the transferred First Action) in this Court; and
 9             WHEREAS, upon the entry of an order deeming the Second Action consolidated into the
10   First Action in this Court, Interlink intends to file a first amended complaint in the consolidated
11   action;
12             NOW, THEREFORE, THE PARTIES REQUEST THAT THE COURT ORDER AS
13   FOLLOWS:
14             1.     The case of Interlink Products International, Inc. v. Becerra et al., Case No. 2:20-
15   cv-02283-KJM-CKD, is hereby deemed consolidated into the case of Interlink Products
16   International, Inc. v. Bohan, Case No. 2:20-cv-02277, with all previous orders remaining in full
17   force and effect as if they had been issued in the consolidated action; and
18             2.     Interlink shall have 30 days following the entry of this Order in which to file a first
19   amended complaint in the consolidated action.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                           3
                                Stipulation and Order re Consolidation of Cases and Filing of First Amended Complaint
     Case 2:20-cv-02277-KJM-CKD Document 47 Filed 04/15/21 Page 4 of 4


 1          3.      Defendants shall have 30 days following the filing of a first amended complaint in
 2   the consolidated action in which to file a responsive pleading.
 3

 4   Dated: April 8, 2021                            /s/ Michael Tenenbaum
                                                     Michael Tenenbaum, Esq.
 5                                                   THE OFFICE OF MICHAEL TENENBAUM, ESQ.

 6                                                   Counsel for Plaintiff Interlink Products
                                                     International, Inc.
 7

 8                                                   XAVIER BECERRA
                                                     Attorney General of California
 9                                                   RUSSELL B. HILDRETH
                                                     Supervising Deputy Attorney General
10

11   Dated: April 8, 2021                            /s/ Courtney Covington (as authorized on 4/8/21)
12                                                   COURTNEY COVINGTON
                                                     Deputy Attorney General
13                                                   Attorneys for Defendants
14

15
                                                     ORDER
16
            The case of Interlink Products International, Inc. v. Becerra et al., Case No. 2:20-cv-
17
     02283-KJM-CKD, is hereby consolidated into the case of Interlink Products International, Inc. v.
18
     Bohan, Case No. 2:20-cv-02277, with all previous orders remaining in full force and effect as if
19
     they had been issued in the consolidated action. Interlink shall file a first amended complaint in
20
     the consolidated action by May 17, 2021. Defendants shall file a responsive pleading to the first
21
     amended complaint by June 18, 2021. In the interest of judicial economy and on the court's own
22
     motion, the Status (Pretrial Scheduling) Conference set for 04/22/2021 is RESET for 07/08/2021
23
     at 2:30 PM before Chief District Judge Kimberly J. Mueller, with the filing of a joint status report
24
     due fourteen (14) days prior.
25
            IT IS SO ORDERED
26
     DATED: April 14, 2021.
27

28
                                                          4
                               Stipulation and Order re Consolidation of Cases and Filing of First Amended Complaint
